In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Pursuant to this court’s March 26, 1998 order establishing a pilot mediation program, a mediation conference was held in this case on April 29, 1998. It has come to the attention of the court that the parties, in the course of mediation, agreed to settle certain issues in the case; however, the parties have not filed any document in the case with respect to the status 'of their negotiations. Whereas the proceedings in this case have been delayed pending conclusion of the mediation,
IT IS ORDERED by the court, sua sponte, that the parties show cause, within twenty days of the date of this entry, why the court should not proceed to consider this case pursuant to S.CtPrac.R. X(5).